Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Balance Sheet August 27, 2011 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $158 Inventories, net Deferred income taxes Other current assets ) (a) Total current assets ) Real estate held for sale or lease, net ) (a) Available-for-sale securities - Investment in Centaur Media plc Property and equipment, net Deferred income taxes (c) Sale proceeds held in escrow - (b) Other assets ) (a) Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Income taxes payable - (c) Accounts payable and accrued liabilities Deferred revenue ) (a) Total current liabilities Long-term debt Other noncurrent liabilities Total liabilities Commitments and contingencies Stockholders' Equity: Common stock, par value $0.01 per share,10,000,000shares authorized, 5,521,170 shares issued, 5,134,204 shares outstanding 55 55 Additional paid-in capital (c) Retained earnings (d) Accumulated other comprehesive loss, net of tax ) ) Treasury stock, at cost, 386,966 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See accompanying Notes to Pro Forma Consolidated Financial Statements. GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Statement of Operations Thirty-Nine Weeks Ended August 27, 2011 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma Rental revenue and property sales $ ) (e) $ Landscape nursery net sales and other revenue Total revenue ) Costs related to rental revenue and property sales ) (e) Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales ) Gross profit ) Selling, general and administrative expenses Gain on insurance recovery ) ) Operatingloss ) ) ) Interest expense ) ) Investment income Loss before income tax benefit ) ) ) Income tax benefit (g) Loss from continuing operations $ ) $ ) $ ) Basicloss per common share from continuing operations $ ) $ ) Dilutedloss per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying Notes to Pro Forma Consolidated Financial Statements. GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Statement of Operations Thirty-Nine Weeks Ended August 28, 2010 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma Rental revenue and property sales $ ) (e) $ Landscape nursery net sales and other revenue Total revenue ) Costs related to rental revenue and property sales ) (e) Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales ) Gross profit ) Selling, general and administrative expenses Operatingloss ) ) ) Interest expense ) (f) ) Investment income Loss before income tax benefit ) ) ) Income tax benefit (g) Loss from continuing operations $ ) $ ) $ ) Basicloss per common share from continuing operations $ ) $ ) Dilutedloss per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying Notes to Pro Forma Consolidated Financial Statements. GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Statement of Operations Fiscal Year Ended November 27, 2010 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma Rental revenue and property sales $ ) (e) $ Landscape nursery net sales and other revenue Total revenue ) Costs related to rental revenue and property sales ) (e) Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales ) Gross profit ) Selling, general and administrative expenses Operatingloss ) ) ) Interest expense ) (f) ) Investment income Loss before income tax benefit ) ) ) Income tax benefit (g) Loss from continuing operations $ ) $ ) $ ) Basicloss per common share from continuing operations $ ) $ ) Dilutedloss per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying Notes to Pro Forma Consolidated Financial Statements. GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Statement of Operations Fiscal Year Ended November 28, 2009 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma Rental revenue and property sales $ ) (e) $ Landscape nursery net sales and other revenue Total revenue ) Costs related to rental revenue and property sales ) (e) Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales ) Gross profit ) Selling, general and administrative expenses Operatingloss ) ) ) Interest expense ) (f) ) Investment income Loss before income tax benefit ) ) ) Income tax benefit (g) Loss from continuing operations $ ) $ ) $ ) Basicloss per common share from continuing operations $ ) $ ) Dilutedloss per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying Notes to Pro Forma Consolidated Financial Statements. GRIFFIN LAND & NURSERIES, INC. Pro Forma Consolidated Statement of Operations Fiscal Year Ended November 29, 2008 (dollars in thousands, except per share data) (unaudited) Pro Historical Adjustments Forma Rental revenue and property sales $ ) (e) $ Landscape nursery net sales and other revenue Total revenue ) Costs related to rental revenue and property sales ) (e) Costs of landscape nursery sales and other revenue Total costs of goods sold and costs related to rental revenue and property sales ) Gross profit Selling, general and administrative expenses Restructuring charge Operatingloss ) ) Interest expense ) ) Investment income Loss before income tax benefit ) ) Income tax benefit ) (g) Loss from continuing operations $ ) $ $ ) Basicloss per common share from continuing operations $ ) $ ) Dilutedloss per common share from continuing operations $ ) $ ) Weighted average number of common shares outstanding See accompanying Notes to Pro Forma Consolidated Financial Statements. Griffin Land & Nurseries, Inc. Notes to Pro Forma Consolidated Financial Statements (amounts in thousands) (unaudited) Note 1:Presentation On January 31, 2012, Griffin Land & Nurseries, Inc. (“Griffin”) closed on the sale of its 308,000 square foot warehouse in Manchester, Connecticut (the “Manchester Transaction”) to the lessee in that facility.The facility was sold for $16.0 million in cash, before transaction costs.The proceeds were placed in escrow for the potential purchase of replacement property under a Section 1031 like-kind exchange, although Griffin has not identified a potential replacement property.If a Section 1031 like-kind exchange is not completed, the escrowed funds will be returned to Griffin. The accompanying Pro Forma Consolidated Balance Sheet as of August 27, 2011 presents Griffin’s historical amounts, adjusted for the effects of the Manchester Transaction, as if such transaction had occurred on August 27, 2011. The accompanying Pro Forma Consolidated Balance Sheet is unaudited and is not necessarily indicative of what Griffin’s financial position would have been had the Manchester Transaction actually occurred on August 27, 2011, nor does it purport to represent Griffin’s future financial position. The accompanying Pro Forma Consolidated Statements of Operations for the thirty-nine weeks ended August 27, 2011 and August 28, 2010, and the fiscal years ended November 27, 2010, November 28, 2009 and November 29, 2008 present Griffin’s historical amounts, adjusted for the effects of the Manchester Transaction, as if it had occurred at the beginning of Griffin’s 2008 fiscal year. Pro Forma Consolidated Statements of Operation for the fiscal years ended November 27, 2010, November 28, 2009 and November 29, 2008 are included herein because the property sold in the Manchester Transaction has not yet been reflected in Griffin’s historical financial statements as a discontinued operation. The accompanying Pro Forma Consolidated Statements of Operations for the thirty-nine weeks ended August 27, 2011 and August 28, 2010 and the fiscal years ended November 27, 2010, November 28, 2009 and November 29, 2008 are unaudited and are not necessarily indicative of what Griffin’s results of operations would have been had the Manchester Transaction actually occurred at the beginning of Griffin’s 2008 fiscal year. Note 2:Pro Forma Consolidated Balance Sheet Notes a) Represents the de-recognition of the carrying amounts as of August 27, 2011 of the assets and liabilities related to the property sold in the Manchester Transaction. b) Represents the net cash proceeds received from the Manchester Transaction and placed in escrow for the purchase of a potential replacement property under a Section 1031 like-kind exchange.As of the closing of the Manchester Transaction, Griffin had not identified a replacement property, and if an acquisition of a replacement property under a Section 1031 like-kind exchange is not completed, the escrowed funds will be returned to Griffin. c) Represents the effect of income taxes on the pro forma pretax gain of $2,775 from the Manchester Transaction.Income taxes reflect the statutory federal tax rate of 35% and an effective state tax rate of 15% due principally to the effect of a preference tax payable to the state of Connecticut. d) Represents the increase in retained earnings, based on the pro forma pretax gain less related pro forma income taxes as a result of the Manchester Transaction. Note 3:Pro Forma Consolidated Statements of Operations Notes e) Represents the revenues and expenses of the property sold in the Manchester Transaction for the thirty-nine weeks ended August 27, 2011 and August 28, 2010 and the fiscal years ended November 27, 2010, November 28, 2009 and November 29, 2008. f) Reflects adjustment to reduce interest expense for interest incurred under Griffin’s revolving line of credit that would not have been incurred because Griffin would have used the net cash proceeds from the Manchester Transaction instead of borrowing under its revolving line of credit. This assumption reflects Griffin receiving the cash proceeds originally placed in escrow at the closing of the Manchester Transaction because a Section 1031 like-kind exchange does not take place. g) Represents the effect on income taxes at statutory rates from the pro forma adjustments related to the Manchester Transaction.
